Citation Nr: 0007129	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-06 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied a disability rating in excess 
of 30 percent for the veteran's service-connected PTSD.  
Thereafter, a July 1999 rating decision assigned a 50 percent 
disability rating for the veteran's PTSD.  However, this was 
not a full grant of the benefit sought on appeal because a 
higher disability rating is available under Diagnostic Code 
9411.  On a claim for an original or an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, this issue remains before the Board. 


FINDINGS OF FACT

1.  The veteran's claim is plausible, and sufficient evidence 
has been obtained for correct disposition of this claim.

2.  The veteran's service-connected PTSD is manifested by 
mood disturbances such as depression and anxiety, increased 
irritability, occasional flashbacks, chronic sleep 
disturbances, hypervigilence, violent thoughts, panic 
attacks, obsessive rituals, difficulty with social 
interaction, and social isolation, resulting in serious 
social and occupational impairment.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased evaluation for PTSD, and VA has satisfied its duty 
to assist him in development of this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a 70 percent disability rating, and no 
higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has complained of increased psychiatric 
symptomatology; therefore, his claim is well grounded.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations in 1997 and 1999.  There is no indication that 
VA or private treatment records exist that the RO failed to 
obtain.  It appears that the veteran is receiving Social 
Security benefits, but it is not known whether this is based 
on his PTSD.  Ordinarily, VA would obtain these records.  See 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to 
obtain evidence from the Social Security Administration, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight).  However, 
in the circumstances of this case, it is not necessary to 
remand this case to obtain Social Security records.  The 
objective findings reported in the VA examination reports 
from 1997 and 1999, in conjunction with the VA outpatient 
records for treatment between 1996 and 1999, provide 
sufficient evidence to rate the service-connected disability 
fairly.  The VA examination reports provide information as to 
the veteran's complaints and disability resulting from his 
PTSD.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
PTSD since he was last examined.  Moreover, there is no 
indication that the Social Security records would provide any 
additional information other than that already shown by the 
evidence of record.  In this case, there is enough evidence 
to render a favorable decision.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

The veteran is evaluated under Diagnostic Code 9411 at 50 
percent.  The current 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (1999).

The medical evidence shows assignment of a GAF score of 44 
upon VA examination in 1999.  A GAF score of 41-50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  DSM-IV 
at 44-47 (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  A 
GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

The Board has reviewed the recent evidence, which consists of 
VA outpatient records for treatment between 1994 and 1999, 
the reports of the VA examinations conducted in 1997 and 
1999, and the veteran's contentions.  The criteria for a 50 
percent disability rating generally contemplate a moderate 
severity of psychiatric symptoms, but this is clearly not the 
veteran's situation.  

The veteran's psychiatric symptoms have resulted in a high 
level of social isolation.  He has little, if any, social 
interaction with others.  The veteran is afraid to leave his 
home unprotected, and the medical evidence indicates that it 
is a "major event" in his life to leave his home for any 
reason, including traveling to the VA Medical Center for 
treatment or examination.  He is apparently unable to make 
the trip to the VA Medical Center alone because he is afraid 
to do so.  For the most part, he remains secluded in his 
home.  The veteran experiences panic and/or depression at 
such a level that it affects his ability to function 
independently.  At the VA examination in 1999, he was highly 
anxious.

The veteran's PTSD symptoms have always included mood 
disturbances such as depression, anxiety, irritability, sleep 
disturbances, and hypervigilence.  However, he has 
experienced increased symptoms recently.  He now suffers from 
regular panic attacks.  He has begun exhibiting obsessive 
rituals.  These interfere with his routine activities in the 
sense that if he leaves his home before completing his 
routines, he must return to finish the rituals.  He has 
reported experiencing an increase in violent thoughts towards 
others as his neighborhood has become unsafe.  He is often 
unable to go to sleep before 5:00 a.m.  At times, he 
experiences increased memories of Vietnam and flashbacks.  
The VA examiner discussed a letter that the veteran's 
treating physician had placed in his records.  That letter, 
in April 1999, indicated that the veteran was "still 
functioning at a very low level and stays disabled."  Even 
though the veteran was cooperative and trusted his treating 
physician, he felt "unprotected" while in the office and 
was always very anxious to leave as soon as the visit ended.

Prior to 1997, the veteran's psychiatric symptoms did not 
affect his functioning to such a degree that he found it 
necessary to seek outpatient treatment.  However, since 
January 1997, he has received treatment on a regular basis 
(approximately every three months).  Moreover, he had 
previously expressed fears about taking psychiatric 
medications, but his increased symptoms became so intrusive 
in 1997 that he began taking such medications.  

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  Even though he has not 
exhibited symptoms such as impaired speech, spatial 
disorientation, or neglect of personal appearance and 
hygiene, the Board concludes that the objective medical 
evidence and the veteran's statements regarding his 
symptomatology shows disability that more nearly approximates 
that which warrants the assignment of a 70 percent disability 
rating.  See 38 C.F.R. § 4.7 (1999).  The GAF score assigned 
in 1999 supports this conclusion.  That scores reflects 
"serious" impairment in social and occupational 
functioning, which is commensurate with a higher degree of 
social and industrial impairment as required for the 
assignment of a 70 percent or higher disability evaluation.

The Board considered assigning the veteran a rating higher 
than 70 percent, but the preponderance of the evidence is 
against assignment of such a rating.  He meets none of the 
criteria for a rating higher than 70 percent.  For example, 
he has never exhibited impairment in thought processes or 
communication.  He does not experience delusions or 
hallucinations, and he has not exhibited inappropriate 
behavior.  His personal hygiene is appropriate.  There is no 
objective evidence of disorientation or memory loss.  
Therefore, a higher rating is not warranted.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a 70 percent disability rating, and no more, 
for post-traumatic stress disorder (PTSD) is granted, subject 
to the governing regulations pertaining to the payment of 
monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

